Citation Nr: 0522980	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel







INTRODUCTION

The veteran had active service from October 1943 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim.


FINDING OF FACT

A left wrist disability has not been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSION OF LAW

A left wrist disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in May 2001 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

The veteran's service medical records reflect that he 
sustained a left index finger laceration in November 1950 and 
injured his left hand in December 1962.  However, the records 
are silent as to complaints of, or treatment for a left wrist 
disability.

The DD Form 214 from the veteran's first tour of duty 
reflects that between October 1943 and August 1947, the 
veteran served on several vessels including the USS LAKE.  It 
also reported that the veteran served as an apprentice 
seaman, a seaman, as well as a coxswain.

Private records dated from August 1998 to January 1999 
reflect that the veteran sought outpatient treatment for left 
wrist pain, which he indicated was the result of an injury 
sustained after falling on a ship while in the Navy in 1944.

A tomogram of the veteran's left wrist taken in August 1998 
reflects that the veteran had a nonunion of a fracture 
involving the region of the middle to distal third of the 
left scaphoid bond with degenerative cysts located within the 
distal portion of the scaphoid and severe narrowing of the 
mid carpal joint space with associated sclerosis indicating 
osteoarthritis.

A private hospital operative report reveals that the veteran 
underwent a fusion of the left wrist and a carpal tunnel 
release of the left wrist in September 1998.  The 
preoperative and postoperative diagnosis was severe 
osteoarthritis of the left wrist with carpal tunnel.

In various statements, the veteran related that in 1944 while 
aboard the U. S. S. Lake DE 301, which was on its way to 
Pearl Harbor, he injured his wrist when the ship ran into bad 
weather.  According to the veteran, he lost his balance while 
going on watch as a lookout and broke his wrist as he tried 
to catch his balance.  He further stated that the ship did 
not have a doctor or any x-ray machines and as result he was 
examined by a first class pharmacist, who indicated that the 
veteran just had a sprain and put an Ace bandage on the 
wrist.  The veteran indicated that he wore the Ace bandage 
for ten days and that the wrist healed with an open fracture. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).
Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.309 (2004); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran asserts that service connection is warranted for 
his left wrist disability.  As previously noted, in order to 
establish service connection on a presumptive basis, the 
veteran's left wrist disability, which has been diagnosed as 
osteoarthritis, must have become manifest to a degree of 10 
percent or more within one year from the date of termination 
of his period of service.  In this case, there is no evidence 
that the veteran's arthritis manifested itself to a 
compensable degree within one year of his separation from 
service.  In fact, the record reflects that the first 
reported clinical diagnosis of arthritis was in August 1998, 
which was many years after service.  Hence, the Board finds 
that evidence of record does not establish that the veteran 
is entitled to service connection on a presumptive basis for 
his left wrist osteoarthritis.

In this regard, in order to establish service connection on a 
nonpresumptive direct incurrence basis for a left wrist 
disability, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current arthritis and an in-service injury or 
disease.  Although, the record reflects that the veteran 
currently has a left wrist disability, the veteran's 
contemporaneous service medical records do not reflect that 
he ever complained of, or was diagnosed with, a left wrist 
disability.  The Board notes that the veteran's service 
medical records reveal that he injured his left hand and 
index finger in service.  However, there is no evidence, and 
the veteran does not contend, that his current left wrist 
disability is related to such in-service injuries.

Rather, the veteran asserts that he injured his left wrist 
while aboard the U. S. S. Lake during rough seas.  The Board 
observes that the veteran's DD 214 from his first tour of 
duty reflects that the veteran served as a seaman and 
coxswain on various vessels, including the U. S. S. Lake, the 
ship on which the veteran reported that he injured his left 
wrist.  Thus, in resolving the benefit of the doubt in the 
veteran's favor, the Board finds that the veteran's 
contention that he injured his left wrist during rough seas 
while a seaman is consistent with the circumstances of his 
military service.  38 U.S.C.A. § 1154(a) (West 2002).

However, even conceding that the veteran injured his left 
wrist in-service, there is no competent medical opinion of 
record that etiologically relates the veteran's current left 
wrist disability to his reported in-service left wrist 
injury.  Thus, the Board finds that the evidence of record 
does not establish that the veteran is entitled to a grant of 
service connection on a nonpresumptive direct incurrence 
basis for his current left wrist disability.

Although the veteran asserts that his current left wrist 
disability is related to his military service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the current left wrist disability is related 
to the veteran's active military service.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a left wrist 
disability and the claim must be denied.


ORDER

Entitlement to service connection for a left wrist disability 
is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


